DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner' s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Marcus Reeslund on 03/09/22

Claim 6 has been amended as follows:  The wearable device of claim 2, where the one or more signals changes based on an intensity of a sensed portion of the light reflected by the wearer
IDS
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/22 included a Translation of the abstract of foreign prior art.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement considered by the Examiner is limited to the content of the English language portions provided in the translation of abstract.
However, Applicant is reminded of the procedure outlined in MPEP 609.04(a)(III) and the duty under 37 CFR 1.56 regarding the remaining content that was not provided in a concise explanation of relevance or translated, and therefore was not considered by Examiner.

Reasons for Allowance
Claims 1, 2, 6-15, 17, 18 and 20 are allowed.  The following is the Office's statement of reasons for allowance:
As to the independent claims, the prior art of record fails to teach or suggest a wearable device and a method of monitoring a wearer which senses reflected light and identifying each of a positive peak, negative peak and a zero crossing in a derivative of a reflected light signal to determine a gesture in addition to remaining claim language, when viewed as a whole.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1, 2, 6-15, 17, 18 and 20 are allowable over the prior arts of record.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2015/0220109 to Badinski discloses a wearable device using a light source and sensors.
US Publication 2008/0256494 to Greenfield teaches of using a digital filter on an image and looking for a maximum and minimum in a first derivative of the image or using a Laplacian method which searches for zero crossings in a second derivative of an image for determining a user gesture ([0026]).  However, Greenfield teaches away from using reflective light sensors ([0003]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693